Pee Curiam.
The question raised in this case is whether the Ocean Grove Camp Meeting Association could legally and constitutionally enact an ordinance relating to the licensing of trades, businesses, occupations and employments in Ocean Grove. Such an ordinance was passed and approved on January 19th, 1923, and the prosecutor, having failed or neglected to take out a license as required thereby, was sued for a penalty in the District Court of the First Judicial District of Monmouth County. Before the suit was tried he applied for and obtained the present writ, and as the attack made is upon the jurisdiction of the defendant to enact any such ordinance at all, and it consequently goes to the entire ordinance, the award of a certiorari before conviction was proper.
The territory over which the Ocean Grove Camp Meeting Association claims jurisdiction is within the boundaries of the township of Neptune. That township has a licensing *125ordinance also, and the prosecutor took out the desired license (which was to sell ice-cream cones) from the township authorities and paid the fee for the same. This ordinance was passed in 1915. In 1922 (Pamph. L., p. 351) the legislature passed an act entitled “An act respecting licenses in incorporated camp meeting associations,” which provides, among other 'things, that the board of trustees, directors or managers of any camp meeting association heretofore incorporated nncler the laws of this state shall have power to make, enforce, amend and repeal ordinances to license and regulate various, trades and industries, including peddlers and itinerant venders of merchandise. No question is raised but that the business of the prosecutor is covered by the purview of this act. The ordinance above referred to, as passed January 19th, 1923, specifically covers the business of dispensing ice-cream cones.
The reasons seem to be all directed to the power of the legislature to authorize the association to enact such an ordinance. They may be epitomized as follows: That the statute is unconstitutional as a special law respecting the internal affairs of Neptune township, and as also granting to the camp meeting association, as a private corporation, certain exclusive privileges; that it is, in effect, a delegation of police powers to a private association; that it purports to attach a religious test to municipal franchises; that the classification of camp meeting associations is illusory. Other reasons assigned are that the original character of the association in 1870 conferred no licensing powers; that the township of Neptune has exclusive powers; that two municipal corporations cannot occupy the same space at the same time; that the territory called Ocean Grove was never incorporated; that the charter of 1870 was repealed in 1879, and that any attempt to restrict the municipal powers of the township of Neptune is unconstitutional and void.
We incline to think this last reason is hardly pressed with seriousness. As to the others, the fundamental idea underlying all of them that are worthy of consideration is that camp meeting associations are not a legitimate class of *126ímmicipalities with respect to which legislation purporting to be general municipal legislation can be enacted.
If this be so, it seems strange that the invalidity and unconstitutionality of legislation affecting camp meeting associations as a class have not been discovered before. They have been treated by the legislature as a class in municipal legislation for many }rea.rs, in fact, sincé just after the constitution of 1875. Comp. Stat., p. 354, etc. In 1878 there was an act giving license powers to camp meeting associations (Comp. Stat., p. 358), including huckster's and peddlers of merchandise and provisions. This act was attacked in the case of Grover v. Ocean Grove Camp Meeting Association, 45 N. J. L. 399, but it is noticeable that the attack was not based on any question of special legislation and went solely to the powers contained in the body of the act in relation to liquor licenses, and this on the ground that the title of the act did not cover that point; and this, was what the court decided. Later, in 1887, came an act with regard to licensing of vehicles in camp meeting associations. Comp. Stat., p. 362. In 1894 there was enacted another act, conferring certain powers of government on the managers of camp meeting associations, by section 8 of which (Comp. Stat., p. 365) it is provided that everjr such board of trustees, directors or managers shall have full power and authority to make, establish and enforce ordinances regulating the granting of all licenses and fixing the fees to be paid therefor which, by any laws of this state now in force or hereafter passed, they may have authority to grant, and to fix and prescribe penalties for the violation of such ordinances, &c. This act was considered by this court in the case of Slocum v. Camp Meeting Association, 39 N. J. L. 110; and, again, it is noticeable that the question discussed and substantially the only question was whether the association could delegate to a magistrate the power to fix a fine for the infraction of an ordinance requiring a license to sell fruit. There seems to have been no hint on the part of either counsel or the court that the statute itself was an infraction of the constitution.
*127So far as relates to the status of Ocean Grove as a municipal corporation, we need go no further than to quote the language of the present Chief Justice in McCran v. Ocean Grove, 96 N. J. L. 161, where it was said that that corporation by its charter was constituted a body corporate and politic.
As an abstract proposition we think there is little or no merit in the attack on the constitutional status of the act now under consideration. But even if we were inclined to think it somewhat vulnerable in that regard, the existence of other acts in pari materia, unchanged for a period of nearly fifty years, should clearly turn the scale in favor of its support. Butler v. Commonwealth Tobacco Company, 74 N. J. Eq. 423; Commonwealth Roofing Company v. Riccio, 81 Id. 486, 489, and cases cited.
The writ will be dismissed.